Case: 10-30969 Document: 00511504797 Page: 1 Date Filed: 06/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 10, 2011
                                     No. 10-30969
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOSEPH V. FOSTER, JR.,

                                                   Plaintiff–Appellant,

v.

WILLIE GRAVES, Sheriff, Livingston Parish Sheriff’s Office; ODOM GRAVES,
former Sheriff, Livingston Parish; GARY STEWART; TED WEIBBLER; SCOTT
PERRILLOUX; DUNCAN KEMP; PAT HALEY; DONALD COWART; ED
JEANSONNE; THOMAS SULLIVAN; LUCIUS PATTERSON,

                                                   Defendants–Appellees.


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:09-CV-657


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Joseph V. Foster, Jr., Louisiana prisoner # 75808, moves this court for
leave to proceed in forma pauperis (IFP) in his appeal from the district court’s
dismissal of his 42 U.S.C. § 1983 civil rights action. In his § 1983 complaint,
Foster argued that the State violated his constitutional rights when it rejected
his request to return his personal property.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-30969 Document: 00511504797 Page: 2 Date Filed: 06/10/2011



                                   No. 10-30969

      As in the instant matter, the district court may deny a motion for leave to
appeal IFP by certifying that the appeal is not taken in good faith and by
providing written reasons for the certification, such as by referencing a prior
court decision. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); F ED. R. A PP.
P. 24(a). This court’s inquiry into whether the appeal is taken in good faith “is
limited to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). If a prisoner opts to challenge
the district court’s certification decision, the prisoner may file a motion in the
court of appeals for leave to proceed IFP, which “must be directed solely to the
trial court’s reasons for the certification decision.” Baugh, 117 F.3d at 202. This
court, however, may dismiss the appeal as frivolous when it is apparent that an
appeal would be meritless. Id. at 202 n.24.
      The district court based its dismissal of Foster’s § 1983 complaint on F ED.
R. C IV. P. 12(b)(6), which provides for dismissal based on a plaintiff’s “failure to
state a claim upon which relief can be granted.” F ED. R. C IV. P. 12(b)(6). This
court reviews a district court’s dismissal for failure to state a claim pursuant to
F ED. R. C IV. P. 12(b)(6) de novo. Gen. Elec. Capital Corp. v. Posey, 415 F.3d 391,
395 (5th Cir. 2005).
      As the district court determined, Foster’s § 1983 claims—the State violated
his constitutional rights when it rejected his request to return his personal
property—are nothing more than an attack on the validity of the state court
judgment denying his motion for the return of his property.              Under the
Rooker-Feldman doctrine, “federal district courts lack jurisdiction to entertain
collateral attacks on state court judgments.” Liedtke v. State Bar of Tex., 18 F.3d
315, 317 (5th Cir. 1994); Howell v. Supreme Court of Tex., 885 F.2d 308, 312 (5th
Cir. 1989); see also Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).

                                         2
     Case: 10-30969 Document: 00511504797 Page: 3 Date Filed: 06/10/2011



                                   No. 10-30969

      The district court also correctly found that Foster’s claims are barred by
the Parratt-Hudson doctrine. Hudson v. Palmer, 468 U.S. 517 (1984); Parratt
v. Taylor, 451 U.S. 527 (1981), overruled in part on other grounds by Daniels v.
Williams, 474 U.S. 327 (1986). Under this doctrine, deprivations of property
caused by the random and unauthorized misconduct of state actors, such as the
case in the instant matter, do not infringe constitutional due process provided
that adequate state post-deprivation remedies exist. Alexander v. Ieyoub, 62
F.3d 709, 712 (5th Cir. 1995). Louisiana has such a remedy, the state tort
remedy of conversion. See Marshall v. Norwood, 741 F.2d 761, 763-64 (5th Cir.
1984); Fuller v. XTO Energy, Inc., 989 So. 2d 298, 302 (La. Ct. App. 2008).
Foster has not shown that this remedy is inadequate. See Myers v. Klevenhagen,
97 F.3d 91, 94 (5th Cir. 1996); Holloway v. Walker, 784 F.2d 1287, 1293 (5th Cir.
1986).
      Lastly, as for Foster’s claim that the district court erred when, prior to the
dismissal of his § 1983 complaint, the district court failed to rule on his motion
to transfer his case to the state court, a district court does not have the authority
to direct the performance of a state or county actor or agency or to remand or
transfer a case to state court if the matter was not initially filed in state court
and subsequently removed to federal court. See Moye v. Clerk, De Kalb County
Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973); Bloom v. Barry, 755 F.2d
356, 358 (3d Cir. 1985); 28 U.S.C. § 1447(d).
      In light of the foregoing, Foster’s motion for leave to proceed IFP is
DENIED, and the appeal is dismissed as frivolous. See 5 TH C IR. R. 42.2.




                                         3